           Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SUNTRUST EQUIPMENT FINANCE & CIVIL ACTION
LEASING CORP.,
                             FILE No. ___________
                 Plaintiff,
      vs.                                      COMPLAINT FOR
                                               DECLARATORY JUDGMENT
INTERNATIONAL SPEEDWAY
CORPORATION,
                          Defendant.



                                       COMPLAINT
      COMES NOW, SUNTRUST EQUIPMENT FINANCE & LEASING
CORPORATION, a Georgia corporation (“STEFL”), Plaintiff in the above-
referenced civil action, and files this, by and through the undersigned counsel, its
Complaint pursuant to 28 U.S.C. §§2201 and 2202, against Defendant
INTERNATIONAL SPEEDWAY CORPORATION, a Florida corporation (“ISC”).
In support thereof, Plaintiff respectfully shows this honorable Court as follows:
                                     PARTIES
      1.      Plaintiff STEFL is a corporation duly organized and existing under and
by virtue of the laws of the State of Georgia, and is authorized to do business and
doing business in Fulton County, Georgia.
      2.      Plaintiffs are informed and believe and thereon allege that Defendant
ISC is a corporation duly organized and existing under and by virtue of the laws of
the State of Florida. It may be served with process by serving its registered agent,
W. Garret Crotty,


                                         -1-
COMPLAINT
            Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 2 of 10




One Daytona Blvd., Daytona Beach, Florida 32114.
                           JURISDICTION AND VENUE
       3.      Jurisdiction is proper under the constitution of the United States of
America and the laws of the State of Georgia.
       4.      Venue is proper in the United States District Court for the Northern
District of Georgia pursuant to 28 U.S.C. §1391 (a)(1), (a)(2) and (b)(2). The
Northern District of Georgia is where a substantial part of the events or omissions
giving rise to the claims occurred. The parties also agreed to and consented to the
Northern District of Georgia pursuant to a forum selection clause in one of the
contracts at issue in this litigation.
       5.      This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §1332. Plaintiff and Defendant are citizens of different states
and the amount in controversy, without interests and costs, exceeds seventy-five
thousand dollars ($75,000.00).           That is, STEFL is a Georgia corporation that
maintains its principal place of business in Atlanta, Georgia and ISC is a Florida
corporation which maintains its principal place of business in Daytona Beach,
Florida. Further, the subject action involves contractual claims that either seek
damages in excess of the jurisdictional amount or would result in losses to STEFL
in excess of the jurisdictional amount. The actual amount in controversy in this
matter exceeds $47,000,000.
                                   INTRODUCTION
       6.      Plaintiff incorporates the allegations contained in Paragraphs 1 through
5, inclusive, as though fully set forth herein.
       7.      This is a contract action involving a Master Lease Agreement, a
Sublease Agreement and two addendums thereto. The agreements relate to the

                                              -2-
COMPLAINT
          Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 3 of 10




leasing of 500 portable generators that were ultimately subleased and used by ISC
at five of their racecar speedways, including California (Fontana), Michigan,
Talladega, Kansas and Darlington.


                                     FACTS
         1.   Master Lease: On September 25, 2017, STEFL entered into a Master
 Lease Agreement No. 10194 (“MLA”) with DC Solar Distribution, Inc. (“DC
 Distribution”). (A true and correct copy of the MLA is attached hereto as Exhibit
 “1”.)
         2.   Schedule 001: On September 28, 2017, STEFL and DC Distribution
 entered into Schedule 001 to the MLA, whereby STEFL leased 300 mobile solar
 generators to DC Distribution. Schedule 001 provided for payments over a ten-
 year term at $232,500 per month. (A true and correct copy of Schedule 001 to the
 MLA is attached hereto as Exhibit “2.) The generators were purchased by STEFL
 pursuant to a Sales Agreement with DC Solar Solutions, Inc. (“DC Solutions”) also
 dated September 28, 2017. STEFL paid $45,000,000 for the generators.
         3.   Schedule 002: On November 3, 2017, STEFL and DC Distribution
 entered into Schedule 002 to the MLA, whereby STEFL leased 200 mobile solar
 generators to DC Distribution. Schedule 002 provided for payments over a ten-
 year term at $155,000 per month. (A true and correct copy of Schedule 002 to the
 MLA is attached hereto as Exhibit “3”). The generators were purchased by STEFL
 pursuant to a Sales Agreement with DC Solutions also dated November 3, 2017.
 STEFL paid $30,000,000 for the generators.
         4.   STEFL entered into the MLA and Schedules 001 and 002 with the
 understanding that DC Distribution was going to sublease the generators to ISC for

                                       -3-
COMPLAINT
         Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 4 of 10




 a comparable lease term and that the payments under the sublease would be used
 to pay the amounts owed under the MLA. Part of STEFL’s analysis of the
 financially viability of this three party transaction depended upon the sublease to
 ISC.
        5.   Sublease: On or about September 27, 2017, DC Distribution entered
 into a sublease (the “Sublease”) with ISC wherein the 500 generators were
 subleased to ISC “as they come available.” The term of the Sublease was 10 years
 at $900 a month per unit. Thus, when all 500 units are delivered, as they are now,
 the monthly rental is $450,000. A copy of the Sublease was delivered to STEFL
 prior to closing. (A true and correct copy of the Sublease is attached hereto as
 Exhibit “4”).
        6.   Sublease Addendum #1: Unbeknownst to STEFL, DC Distribution and
 ISC entered into an Addendum #1 to the Sublease also dated September 27, 2017.
 Addendum #1 materially alters the terms of the Sublease significantly. It grants
 ISC a unilateral right to terminate the Sublease after five and a half years. It also
 amends the Sublease by inserting a cross-default provision. It further amends the
 Sublease by attempting to tie the performance by DC Distribution under various
 sponsorship agreements to a unilateral termination right for ISC under the
 Sublease. (A true and correct copy of Addendum #1 is attached hereto as Exhibit
 “5”). If enforced Addendum #1 gives ISC the right to terminate the Sublease after
 a sixty-six month term, or if certain conditions are met terminate immediately.
 STEFL would never have agreed to these provisions, which were on information
 and believe, deliberately omitted from the Sublease so that only the actual Sublease
 would be approved by STEFL without notice of these additional material
 provisions that effectively gut STEFL’s rights under the MLA and Sublease.

                                         -4-
COMPLAINT
        Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 5 of 10




       7.   The Sponsorship Agreements: DC Solutions, not DC Distribution,
 entered into five sponsorship agreements with ISC.           These agreements are
 referenced in the Addendum #1 at paragraphs 23 and 24 and referred to as the
 “2018 Sponsorship Agreements.” However, Addendum #1 contemplates that DC
 Distribution would be entering into them. This never occurred. Rather, DC
 Solutions entered into them. On information and belief, STEFL alleges that ISC
 knowingly kept the existence of the addendums from STEFL so that it could enter
 into a financially favorable transaction with the DC Solar entities that allowed it to
 receive payments under the sponsorship agreements that exceeded the amounts
 owed under the Sublease. Thus, during the five-year term of these sponsorship
 agreements, ISC had a net income from its dealings with the DC Solar entities. At
 the end of that five-year term it could then exercise the termination right in
 paragraph 22 of Addendum #1 and walk away from the Sublease. All of this was
 coordinated by and between ISC and the DC Solar entities without STEFL’s
 consent or knowledge.
       8.   Sublease Addendum #2: Unbeknownst to STEFL, DC Distribution and
 ISC entered into an Addendum #2 to the Sublease also dated March 6, 2018. This
 addendum seeks to delete section 2 of the Sublease and replace it with an identical
 version. This attempted amendment is, obviously, without consequence. It also
 amends the tax treatment of Sublease at paragraph 11 and deletes ISC’s obligations
 to pay sales and use taxes related to the generators. (A true and correct copy of
 Addendum #2 is attached hereto as Exhibit “6”).
       9.   STEFL’s Security Interest in the Sublease: In connection with Schedule
 001 and 002, pursuant to the terms of a written Subleasing Consent and
 Amendment, DC Distribution granted STEFL a continuing security interest in the

                                         -5-
COMPLAINT
        Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 6 of 10




 Sublease and all proceeds thereof. STEFL perfected its security interest by
 recording a Financing Statement on October 17, 2017. (A true and correct copy of
 the Financing Statement is attached hereto as Exhibit ”7”).
        10. Notice to ISC of Foreclosure of Security Interest: On January 15, 2019,
 STEFL provided written notice to ISC that pursuant to its security interest in the
 Sublease it was exercising its remedies due to the default of DC Distribution under
 the MLA and would be assuming the role of sublessor under the Sublease. ISC
 was instructed to begin making monthly payments under the Sublease directly to
 STEFL. (A true and correct copy of the written notice is attached hereto as Exhibit
 “8”). ISC has not made any payments to STEFL and is in default under the
 Sublease. Although ISC has admitted that it owes STEFL the rent, on information
 and belief, STEFL alleges that ISC has no intention of making any further
 payments under the Sublease because DC Distribution and DC Solutions have filed
 for bankruptcy and are no longer making payments under the sponsorship
 agreements.

       11. DC Distribution’s and DC Solution’s Bankruptcy: On February 4,
 2019, DC Distribution and DC Solutions, along with a collection of related
 companies, filed for Chapter 11 bankruptcy relief. The bankruptcies are being
 jointly administered by the U.S. Bankruptcy Court, District of Nevada. On
 February 25, 2019, ISC filed a motion for relief from stay in the bankruptcy
 proceedings. On information and belief, ISC is seeking relief from stay so that it
 may exercise its remedies with respect to the sponsorship agreements and terminate
 those along with the Sublease.
       12. Potential Damage to STEFL & Amount in Controversy: If Addendum
 #1 were considered valid and ISC terminated the Sublease after five and half years,

                                        -6-
COMPLAINT
        Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 7 of 10




 then STEFL would be left with no recourse for the remaining four and half years
 making its potential losses in excess of $24,000,000. An immediate termination
 under Addendum #1 would result in losses in excess of twice that amount.
                          FIRST CLAIM FOR RELIEF
                      (Declaratory Judgment Against ISC)
       13. STEFL incorporates by reference the allegations contained in the
 preceding paragraphs above as if fully set forth herein.
       14. An actual controversy has arisen between STEFL and ISC regarding
 the validity and enforceability of Addendum #1 such that STEFL seeks a judicial
 declaration and judgment that Addendum #1, or portions thereof, are invalid, void
 and unenforceable. The basis for this relief include but are not limited to:
               a. ISC and/or DC Distribution defrauded STEFL by not disclosing
                   the terms of Addendum #1 to STEFL;
               b. ISC and/or DC Distribution knew or should have known that
                   STEFL would not finance this three party transaction if the terms
                   of Addendum #1 were known to it;
               c. ISC and/or DC Distribution knew or should have known that
                   STEFL would not finance this three party transaction with the
                   knowledge that DC Distribution was entering into a negative
                   income relationship with ISC;
               d. STEFL is a third party beneficiary of the Sublease;
               e. Addendum #1         is    both   procedurally and     substantively
                   unconscionable;
               f. Addendum #1 contemplates the formation of sponsorship
                   agreements between DC Distribution and ISC that were

                                           -7-
COMPLAINT
         Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 8 of 10




                  condition precedents for enforcement of the terms of the
                  addendum and these conditions were not satisfied;
               g. Addendum #1’s cross-default provision (paragraph 23) does not
                  encompass any other agreements or obligations on the part of DC
                  Distribution as it fails to identify any other agreements or
                  obligations and fails to define the material term “obligations”;
               h. The Sublease, which provides for the remedies for default
                  thereunder, does not provide ISC with the right to termination;
               i. The right to termination, if it exists in Addendum #1 is not
                  applicable to the Sublease because it is not in default.


                        PRAYER FOR RELIEF
    WHEREFORE, Plaintiff prays for relief and judgment as follows:
    1.      For a declaratory judgment that Addendum #1 is wholly void,
            voidable or unenforceable;
    2.      For a declaratory judgment that portions of Addendum #1 are void,
            voidable or unenforceable;
    3.      For a declaratory judgment that certain conditions precedent for
            enforcement of provisions of Addendum #1 have not been met;
    4.      For a declaratory judgment that ISC has no right to terminate the
            Sublease;
    5.      For a declaratory judgment that STEFL is a third party beneficiary
            under the Sublease;
    6.      For a declaratory judgment that STEFL is entitled to the full amount
            owed under the Sublease;

                                         -8-
COMPLAINT
           Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 9 of 10




      7.      For costs of suit, including reasonable attorneys’ fees; and
      8.      For such other and further relief as the Court deems just and proper.
                       DEMAND FOR JURY TRIAL
      Plaintiff hereby demands a trial by jury of all claims for relief triable in this
lawsuit.
DATED: April 3, 2019
                                            GORDON REES SCULLY
                                            MANSUKHANI
                                            /s/Leslie K. Eason
                                            Leslie K. Eason (Georgia Bar 100186)
                                            leason@grsm.com
                                            Burton Peebles (Georgia Bar 126109)
                                            bpeebles@grsm.com
                                            GORDON REES SCULLY
                                            MANSUKHANI
                                            3455 Peachtree Road, Suite 1500
                                            Atlanta, GA 30326
                                            Telephone: (404) 869-9054
                                            Facsimile: (678) 389-8475
                                            Benjamin T. Morton (Pro Hac Vice
                                            PENDING)
                                            bmorton@grsm.com
                                            GORDON REES SCULLY
                                            MANSUKHANI
                                            101 W. Broadway Suite 2000
                                            San Diego, CA 92101
                                            Telephone: (619) 230-7755
                                            Facsimile: (619) 696-7124
                                            Attorneys for Plaintiff SUNTRUST
                                            EQUIPMENT FINANCE & LEASING
                                            CORP.




                                          -9-
COMPLAINT
                          Case 1:19-cv-01493-CC Document 1 Filed 04/03/19 Page 10 of 10




                             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1
                        The undersigned hereby certifies that the foregoing document has been
                  prepared in accordance with the font type and margin requirement of Local Rule 5.1
                  of the Northern District of Georgia, using a font type of Times New Roman and a
                  point size of 14.




                                                                    /s/ Leslie K. Eason ___
                                                                    Leslie K. Eason




                                                        -10-
1182680/43963384v.1
                  COMPLAINT
